      Case 1:20-cv-00863-WJ-JFR Document 27-1 Filed 03/29/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

CENTER FOR BIOLOGICAL                )
DIVERSITY,                           )
                                     )
            Plaintiff,               )
                                     )
       v.                            )               No. 1:20-cv-00863-WJ-JFR
                                     )
VICKI CHRISTIANSEN, Chief, U.S.      )
FOREST SERVICE; MARTHA               )
WILLIAMS, Principal Deputy Director, )
U.S. FISH AND WILDLIFE SERVICE,      )
                                     )
            Federal Defendants.      )
____________________________________)


                                SETTLEMENT AGREEMENT

       This Settlement Agreement is entered into by and between Plaintiff Center for Biological
Diversity and Federal Defendants Vicki Christiansen, in her official capacity as Chief of the U.S.
Forest Service (hereafter “Forest Service”), and Martha Williams, in her official capacity as
Principal Deputy Director of the U.S. Fish & Wildlife Service (hereafter, “FWS”) (collectively,
“the Parties”), who state as follows:
       WHEREAS, Plaintiff filed its “Complaint for Declaratory and Injunctive Relief,” ECF
No. 1, on August 27, 2020;
       WHEREAS, Plaintiff’s Complaint alleges that Federal Defendants violated various
provisions of the Endangered Species Act (“ESA”), 16 U.S.C. §§ 1531-1544, in relation to the
United States Forest Service’s administration of the Sacramento Allotment and Agua Chiquita
Allotment on the Lincoln National Forest and impacts to the endangered New Mexico Meadow
Jumping Mouse;
       WHEREAS, Federal Defendants filed their response to Plaintiff’s Complaint on
November 2, 2020, ECF No. 15, denying Plaintiff’s allegations;
      Case 1:20-cv-00863-WJ-JFR Document 27-1 Filed 03/29/21 Page 2 of 7




       WHEREAS, the Forest Service has taken action to reinitiate ESA Section 7(a)(2)
consultations on the Allotments by submitting “biological assessments” to FWS on January 15,
2021 and February 18, 2021;
       WHEREAS, the Parties, through their authorized representatives, have reached a
settlement that they believe is in the public interest and consider to be a just, fair, adequate, and
equitable resolution of the claims set forth in Plaintiff’s Complaint;
       THEREFORE, Plaintiff and Federal Defendants stipulate and agree to the following:
1.     ESA Consultation.
       FWS will conclude the reinitiated ESA consultation processes on the Sacramento
Allotment and Agua Chiquita Allotment by April 20, 2021.
2.     Modification of Agreement.
       This Settlement Agreement may be modified by the Court upon good cause shown by (i)
written stipulation between the Parties filed with and approved by the Court, or (ii) upon written
motion filed by one of the Parties and granted by the Court. In the event that either Party seeks
to modify the terms of this Agreement, including the deadlines specified in Paragraph 1, or in the
event of a disagreement between the Parties concerning any aspect of this Agreement, or in the
event that either Party believes that the other Party has failed to comply with any term or
condition of this Agreement, the Party seeking the modification, raising the dispute, or seeking
enforcement shall provide the other Party with notice of the claim. The Parties agree that they
will meet and confer (telephonically or in-person) at the earliest possible time in a good-faith
effort to resolve the claim before seeking relief from the Court. If the Parties are unable to
resolve the claim themselves, either Party may seek relief from the Court. In the event that
Plaintiff believes that Federal Defendants have failed to comply with a term of this Agreement
and have not sought to modify it, Plaintiffs’ first remedy shall be a motion to enforce the terms
of this Agreement. This Agreement shall not be enforceable through a proceeding for contempt
of Court.
3.     Dismissal of Action.



                                                  2
      Case 1:20-cv-00863-WJ-JFR Document 27-1 Filed 03/29/21 Page 3 of 7




       a.      Upon approval of this Agreement by the Court, all counts of Plaintiff’s Complaint
shall be dismissed with prejudice. Notwithstanding the dismissal of this action, the Parties
hereby stipulate and respectfully request that the Court retain jurisdiction to oversee compliance
with the terms of this Agreement and to resolve any motions to modify such terms, until Federal
Defendants satisfy their obligations under the Agreement. See Kokkonen v. Guardian Life Ins.
Co. of Am., 511 U.S. 375 (1994).
       b.      The Parties agree that Paragraph 3.a does not extend the Court’s jurisdiction to
hear any dispute over the adequacy or content of the results of the ESA Section 7(a)(2)
consultation processes prepared under Paragraph 1, including the accompanying analyses and
consultation. The Parties agree that any such challenge must be brought though a new judicial
action and/or any applicable agency objection process.
4.     Attorneys’ Fees and Costs.
       a.      Federal Defendants agree to pay Plaintiff $38,000.00 in full and complete
satisfaction of any and all claims, demands, rights, and causes of action pursuant to the Equal
Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), ESA Section 11(g)(4), 16 U.S.C. §
1540(g)(4), and/or any other statute and/or common law theory, for any and all attorneys’ fees,
costs, and expenses incurred in this litigation through the date of dismissal of the action pursuant
to Paragraph 3.
       b.      Federal Defendants’ payment as identified in Paragraph 4.a above, shall be
accomplished by electronic fund transfer into the Client Trust Account for Eubanks &
Associates, PLLC. Plaintiff’s counsel will provide the appropriate account number, tax
identification, and other information needed to facilitate payment to undersigned counsel for
Federal Defendants. Federal Defendants shall submit the paperwork for the payment within
thirty (30) business days after this Settlement Agreement is approved by the Court or Plaintiff
provides the necessary information as required by this paragraph to facilitate the payment,
whichever is later. Plaintiff’s counsel shall notify undersigned counsel for Federal Defendants
when payment is received.



                                                 3
      Case 1:20-cv-00863-WJ-JFR Document 27-1 Filed 03/29/21 Page 4 of 7




       c.      Plaintiff agrees that receipt of the full amount specified in Paragraph 4.a above
shall operate as a release of any and all claims for attorneys’ fees and costs that Plaintiff has
incurred in this litigation through the date of dismissal of the action pursuant to Paragraph 3.
       d.      Plaintiff and its attorneys agree to hold harmless Federal Defendants in any
litigation, further suit, or claim arising from the payment of the agreed-upon $38,000.00
settlement amount pursuant to Paragraph 4.a. Under 31 U.S.C. §§ 3711, 3716; 26 U.S.C. §
6402(d); 31 C.F.R. §§ 285.5, 901.3; and other authorities, the United States will offset against
the attorney fee award Plaintiff’s delinquent debts to the United States, if any. See Astrue v.
Ratliff, 560 U.S. 586 (2010).
5.     Representative Authority.
       The undersigned representatives of Plaintiff and Federal Defendants certify that they are
fully authorized by the party or parties whom they represent to enter into the terms and
conditions of this Settlement Agreement and to legally bind those parties to it.
6.     Compliance with Other Laws.
       Nothing in this Settlement Agreement shall be interpreted as, or shall constitute, a
commitment or requirement that Federal Defendants obligate or pay funds, or take any other
actions in contravention of the Anti-Deficiency Act, 31 U.S.C. § 1341, or any other applicable
law. Nothing in this Settlement Agreement shall be construed to deprive a federal official of
authority to revise, amend or promulgate regulations, or to amend or revise land and resource
management plans. Nothing in this Settlement Agreement is intended to or shall be construed to
amend or require amendment of the Forest Plan for the Lincoln National Forest; to waive any
obligation to exhaust administrative remedies; to constitute an independent waiver of the United
States’ sovereign immunity; to change the standard of judicial review of federal agency actions
under the Administrative Procedure Act (“APA”); or to otherwise extend or grant this Court
jurisdiction to hear any matter, except as expressly provided in the Settlement Agreement.
7.     Mutual Drafting And Other Provisions.
       a.      It is hereby expressly understood and agreed that this Settlement Agreement was
jointly drafted by Plaintiff and Federal Defendants. Accordingly, the Parties hereby agree that

                                                  4
       Case 1:20-cv-00863-WJ-JFR Document 27-1 Filed 03/29/21 Page 5 of 7




any and all rules of construction, to the effect that ambiguity is construed against the drafting
party, shall be inapplicable in any dispute concerning the terms, meaning, or interpretation of the
Settlement Agreement.
       b.      This Settlement Agreement contains all of the agreements between Plaintiff and
Federal Defendants, and is intended to be and is the final and sole agreement between the Parties
concerning the complete and final resolution of Plaintiff’s claims. Plaintiff and Federal
Defendants agree that any other prior or contemporaneous representations or understandings not
explicitly contained in this Settlement Agreement, whether written or oral, are of no further legal
or equitable force or effect. Any subsequent modifications to this Settlement Agreement must be
in writing, and must be signed and executed by Plaintiff and Federal Defendants.
       c.      This Settlement Agreement is the result of compromise and settlement, and does
not constitute an admission, implied or otherwise, by Plaintiff or Federal Defendants to any fact,
claim, or defense on any issue in this litigation. This Settlement Agreement has no precedential
value and shall not be cited in any other litigation.
8.     Force Majeure.
       The Parties understand that notwithstanding their efforts to comply with the
commitments contained herein, events beyond their control may prevent or delay such
compliance. Such events may include natural disasters as well as unavoidable legal barriers or
restraints, including those arising from actions of persons or entities that are not party to this
Settlement Agreement. Force majeure shall not continue beyond the circumstances and
conditions that prevent timely performance, and shall not apply if alternative means of
compliance are available. The Party claiming force majeure shall have the burden of proof in
proceedings to enforce or modify the Settlement Agreement.
9.     Effective Date.
       The terms and agreements contained in this Settlement Agreement do not go into effect
unless and until the District Court enters an order approving this Settlement Agreement. The
Parties request the Court to incorporate the terms of the Settlement Agreement into its order of



                                                   5
      Case 1:20-cv-00863-WJ-JFR Document 27-1 Filed 03/29/21 Page 6 of 7




dismissal and to retain jurisdiction for the sole purpose of enforcing the Agreement or resolving
any disputes concerning its implementation.


       The undersigned parties hereby consent to the form, substance and entry of the foregoing
Settlement Agreement.


       Respectfully submitted this 29th day of March, 2021,


                                              /s/ William S. Eubanks II
                                              William S. Eubanks II
                                              Eubanks & Associates, PLLC
                                              1331 H Street NW, Suite 902
                                              Washington, DC 20005
                                              (970) 703-6060
                                              bill@eubankslegal.com

                                              Elizabeth L. Lewis
                                              Eubanks & Associates, PLLC
                                              1331 H Street NW, Suite 902
                                              Washington, DC 20005
                                              (202) 618-1007
                                              lizzie@eubankslegal.com

                                              Douglas W. Wolf
                                              NM Bar No. 7473
                                              Center for Biological Diversity
                                              3201 Zafarano Drive, Suite C, #149
                                              Santa Fe, NM 87507
                                              (202) 510-5604
                                              dwolf@biologicaldiversity.org

                                              Counsel for Plaintiff


                                              JEAN E. WILLIAMS
                                              Acting Assistant Attorney General
                                              Environment & Natural Resources Division
                                              United States Department of Justice

                                              /s/ Andrew A. Smith
                                              ANDREW A. SMITH (NM Bar No. 8341)

                                                 6
Case 1:20-cv-00863-WJ-JFR Document 27-1 Filed 03/29/21 Page 7 of 7




                              Senior Trial Attorney
                              Environment and Natural Resources Division
                              United States Department of Justice
                              c/o United States Attorney’s Office
                              201 Third Street, N.W., Suite 900
                              P.O. Box 607
                              Albuquerque, New Mexico 87103
                              Phone: (505) 224 1468
                              andrew.smith@usdoj.gov

                              EMMA L. HAMILTON (CA Bar No. 325360)
                              Trial Attorney
                              Environment and Natural Resources Division
                              United States Department of Justice
                              P.O. Box 7611
                              Washington, D.C. 20044-7611
                              Phone: (202) 305-0479
                              emma.hamilton@usdoj.gov

                              Counsel for Federal Defendants




                                7
